This appeal is upon an abridged record, and seeks to review the ruling of the court sustaining objections of the Bank of Mobile to the accounts filed for final settlement by the executors of Blanche C. Turner, deceased. The accounts of said executors are omitted from the transcript. There is neither evidence nor bill of exceptions. The objections of the Bank of Mobile show that said bank had recovered a judgment which was unsatisfied, and some of the grounds of objection point out that the executors have sufficient funds on hand to pay said judgment. The decree rendered by the court recites that the "same was rendered after having heard the evidence." In Forrester v. Forrester, 40 Ala. 557, is the following:
"There being no bill of exceptions taken on the hearing of the final settlement of the administration, and the evidence not being set out upon which the court rendered its decree, we will not reverse, if the court had the authority, under any state of proof that could be presumed, to render the decree it did."
See, also, Gordon v. McLeod, 20 Ala. 242; Jones' Heirs v. Jones' Adm'r, 42 Ala. 218; McGowan v. Milner, 195 Ala. 44,70 So. 175.
Counsel for appellant have treated the appeal as presenting for review only a construction of a certain portion of the residuary clause of the codicil to the will; but the foregoing authorities disclose that we do not reach a consideration of that question, and that the principle therein announced is controlling here to an affirmance of the decree.
The presumption is in favor of the correctness of the decree, and it will be here affirmed.
Affirmed.
McCLELLAN, SAYRE, and THOMAS, JJ., concur. *Page 469